Appellant was convicted for resisting an officer, his punishment being assessed at a fine of twenty-five dollars.
The record shows that appellant entered into an appeal bond signed by himself and sureties, and approved by the sheriff, and filed same with the county clerk. Motion is made by the Assistant Attorney General to dismiss the appeal because appellant did not in open court enter into a recognizance as required by the statute as a means of attaching the jurisdiction of this court on appeal. The motion of the Assistant Attorney General will have to be sustained, and accordingly the appeal is dismissed.
Dismissed.